DETAILED ACTION

Examiner’s Note
This office action is in response to applicants’ amendments to the claims and remarks filed November 18, 2021.  Claims 1-15 and 17-21 are pending, where claims 1-14 remain withdrawn as directed to non-elected subject matter, and claim 21 is new.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kume et al. (US Patent 6,024,915).
Regarding applicants’ claim 15, Kume et al. disclose coated metal particles and metal based sinters formed therefrom, where the material for the core may have an average diameter of not more than 10µm, may be selected from materials including various metals (col. 14 lines 40-52), and where the coat forming substance may be selected from various metals and may be formed from ultrafine particles (col. 15 lines 24-33 and col. 16 lines 5-19).  Applicants’ limitations with regards to providing the second material containing nanoparticles and/or microparticles, melting of at least a portion of the powdered material, controlling solidification, and use of additive manufacturing or injection molding are product by process limitations which are evaluated to determine the resulting structural features required by those process limitations. 
	In the present case the sintering operation results a solid object which is a composite formed of bonded coated particles. Absent evidence of criticality regarding the presently claimed process, and given that final composite structure meets the requirements of the claimed composition, the claimed article is not found to distinguish from the articles of Kume et al.  
	Regarding applicants’ claim 21, one of ordinary skill in the art at the time of the invention would have found it obvious to form the core and coating form materials disclosed by Kume et al. including combinations that would have epitaxial fit. Applicants’ specification has been reviewed with respect to the epitaxial fit and while nucleation may be more likely when there is good fit between the crystal lattice parameters of the nanoparticles and the solidifying material (paragraph 0095), applicants state that “…nucleation-promoting chemical reactions are dependent on the selected surface functionalization and on the heating (or cooling) parameters.” and further state that “the microstructure is dependent on the initial powder size, shape, and packing configuration/density. Adjusting the coating and powder parameters allows control of this hierarchical structure.” (paragraphs 0095-0098).  Given that the present claims do not limit the microstructure directly or by claiming process parameters necessarily resulting in a specific et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US Patent 8,535,604) 
Regarding applicants’ claim 15, Baker et al. disclose multifunctional high strength composites formed by sintering of coated particles, where the particles are selected from metal or ceramic spheres or powders having a diameter of 0.05 to 1000 microns, the particles having a coating layer of materials such as metals, alloys, and ceramics and a thickness from 1 nm to 20 microns (col. 5 lines 25-62 and col. 6 lines 39-62). One of ordinary skill in the art at the time of the invention would have found it obvious to select form those processes disclosed by Baker et al. including those processes, such as sintering (liquid phase), which would result in melting and the formation of particles in a continuous matrix.  Applicants’ limitations with regards to providing the second material containing nanoparticles and/or microparticles, melting of at least a portion of the powdered material, controlling solidification, and use of additive manufacturing are product by process limitations which are evaluated to determine the resulting structural features required by those process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product 
	In the present case the sintering operation results a solid object which is a composite formed coated particles including a continuous phase resulting from the melting and bonding of the coating material. Absent evidence of criticality regarding the presently claimed process, and given that final composite structure meets the requirements of the claimed composition, the claimed article is not found to distinguish from the articles of Baker et al. (i.e. the claimed process could be used to manufacture the sinters of Baker et al.)
Regarding applicants’ claims 17, 19, and 20, Baker et al. disclose multifunctional high strength composites formed by sintering of coated particles, where the particles are selected from metal or ceramic spheres or powders having a diameter of 0.05 to 1000 microns, the particles having a coating layer of materials such as metals, alloys and ceramics and a thickness from 1 nm to 20 microns (col. 5 lines 25-62 and col. 6 lines 39-62). 
In the present case the sintering operation results in melting and solidification resulting in a composite having particles distributed within a matrix.  Applicants’ requirement that the particles block, impede, or redirect dislocation motion is a functional limitation.  In the present case the presence of the particles in the sintered component provide a difference in material and/or microstructure thereby having an effect on a dislocation whether by blocking, impeding, 
Regarding applicants claim 18, a particle diameter of 0.05 to 100 microns and a coating layer of 1nm to 20 microns (col. 5 lines 25-62) results in proportions overlapping those claimed by applicants.  One of ordinary skill in the art at the time of the invention would have found it obvious to select a particle size and coating thickness form those disclosed by Baker et al. including those which result in concentrations satisfying the presently claimed range. 
Regarding applicants’ claim 21, one of ordinary skill in the art at the time of the invention would have found it obvious to form the core and coating form materials disclosed by Baker et al. including combinations that would have epitaxial fit. Applicants specification has been reviewed with respect to the epitaxial fit and while nucleation may be more likely when there is good fit between the crystal lattice parameters of the nanoparticles and the solidifying material (paragraph 0095), applicants state that “…nucleation-promoting chemical reactions are dependent on the selected surface functionalization and on the heating (or cooling) parameters.” and further state that “the microstructure is dependent on the initial powder size, shape, and packing configuration/density. Adjusting the coating and powder parameters allows control of this hierarchical structure.” (paragraphs 0095-0098).  Given that the present claims do not limit the microstructure directly or by claiming process parameters necessarily resulting in a specific microstructure the claimed process steps are not found to result in microstructures distinct form those which would be inherent to the combinations of materials disclosed by Baker et al.



Response to Arguments
	Applicants’ arguments filed November 18, 2021 have been considered and have been found in part to be persuasive.  The rejections of claims 17-20 over Kume et al. have been withdrawn.
	Applicants’ argue that the examiner has erred in asserting that sintering necessarily includes melting and that the ordinary definition of sintering does not include melting.  Applicants arguments are found to persuasive and, as such, there is insufficient evidence to conclude that the articles of Kume et al. form a continuous solid phase.  The rejections of claims 17-20 over Kume et al. have been withdrawn.  However, while applicants argue that Kume et al. disclose the use of temperatures below the metaling temperatures of the materials, the rejection of claim 15 has been maintained.
	Claim 15 is directed to a solid object which is defined by a process whereby additive manufacturing or injection molding is used with a coated particle, including the at least partial melting and control of solidification.  These requirements are product by process requirements which are evaluated to determine the structural requirements they impose on the claimed product. Applicants’ requirements directed to injection molding or additive manufacturing do not include any parameters or constraints such as to require the solid object to be configured in a manner which is distinct form the articles formed by Kume et al. Further both Kume et al. and the claim specify the use of coated particles.  Applicants’ claimed steps of melting and control of solidification are evaluated to determine the structure which necessarily results form the claimed processes, particularly microstructure, however absent specific processing parameters the present claims are not found to require a specific microstructure, particularly a microstructure not possessed by the composite articles of Kume et al. 
et al. disclose a sintering operation which results in a continuous solid phase and have cited discussion by Baker et al. with regards to avoiding melting.  However Baker et al. also disclose that the near net shape is consolidated to form a metal matrix composite where the resulting strength, microstructure and density are determined by both the composite formulation and the processing route used where additional consolidate routes include liquid phase sintering as well as thermal spray processes (col. 6 lines 40-62).  Where liquid phase processes are used, the fusion between coatings would result in a composite having a continuous solid phase upon solidification.
Applicants argue that while some combinations in the prior art may have an epitaxial fit as required by the present claims, such combinations amount to the selection of a species from within a genus.  However when considering if the claimed combination of materials is obvious, the full scope of the claimed materials must be considered.  In the present case applicants’ specification states that nucleation may be more likely when there is good fit between the crystal lattice parameters of the nanoparticles and the solidifying material (paragraph 0095), and that “…nucleation-promoting chemical reactions are dependent on the selected surface functionalization and on the heating (or cooling) parameters.” The specification further states that “the microstructure is dependent on the initial powder size, shape, and packing configuration/density. Adjusting the coating and powder parameters allows control of this hierarchical structure.” (paragraphs 0095-0098).  Given that the selection of materials to a achieve a desired microstructure depends on a number of parameters, and given that the claims do not limit those parameters, the disclosure of overlapping materials within the prior art is found to be sufficient to establish a prima facie case of obviousness.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, includes Rangaswamy (US Patent 5372845) who disclose a coated thermal spray powder.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784